 In the Matter of SIMPLEX WIRE AND CABLE COMPANYandWIRE &CABLE WORKERS FEDERAL LOCAL UNION 21020, AFFILIATED WITII THEA. F. OF L.In the Matter of SIMPLEX WIRE AND CABLE COMPANYandWIRE &CABLE WORKERS FEDERAL LOCAL UNION 21020, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORIn the Matter of SIMPLEX WIRE & CABLE CO.andSIMPLEX EMPLOYEESASSOCIATIONCases Nos. C359, R 396, and 8397. Decided March 29, 1938.ElectricWire and Cable Mannfacturiag Industry-Interference, Restraint,and Coercion:anti-union statements, circulated amongemployees-Company-Dominated Union:domination of and interference with formation and admin-istration of ; encouragement and support given to ; disestablished as repre-sentative ofemployees-Investigation of Representatives:controversy con-cerning representation of employees : refusal by employer to recognize unionuntil certified by Board-UnitAppropriate for Collective Bargaining:produc-tion and maintenance employees ; functional coherence ; hourly rate ; com-munity of interests-ElectionOrdered:company-dominated union excluded,from ballot.Mr. Norman F. Edmonds,for the Board.Mr. Bartholomew A. Brickley,Mr.Malcolm Donald,andMr. NoelMorss,of Boston,Mass., for the respondent.Mr. Frank P. FentonandMr. Jo/in TV.Cussen,of Boston,Mass.,for the Federal Local..Mr. James J. Morris,of Cambridge,Mass., for the Association.Mr. Abraham J. Harris,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASECharges and amended charges having been filed on September 9and October 23, 1937, respectively, by Wire & Cable Workers Fed-eralLocal Union, No. 21020, affiliated with the American Federa-tion of Labor, herein called the Federal Local, the National Labor251 252NATIONAL LABOR RELATIONS BOARDRelations Board, herein called the Board, by A.Howard Myers,Regional Director for the First Region (Boston,Massachusetts),issued andduly served its complaint dated October 25, 1937, againstSimplexWire and Cable Company, of Cambridge, Massachusetts,the respondent herein, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8(1) and(2) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act. In substance, the complaint alleged that the respondentdominated and interfered with the formation and administration ofthe Simplex Employees Association, herein called the Association,and that it interfered with, restrained,and coerced its employees inthe exercise of their right to "self-organization.The respondent filedits answer to the complaint denying all the material allegations ofthe complaint.On September 23, 1937, the Federal Local petitioned the Boardfor an investigation and certification of representatives pursuantto Section 9 (c) of the Act. On September 24, 1937, the Associa-tion filed a similar petition.On October 18, 1937, the Board directed the Regional Director toconduct an investigation and provide for an appropriate hearingupon due notice,pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended.On the same date, pursuant to ArticleIII, Section 10 (c), (2) and Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,the Board issued an order consolidating the complaint case and therepresentation cases for purposes of hearing.Pursuant to a notice served upon the respondent, the FederalLocal, and the Association, a hearing was held in Boston, Massa-chusetts, from November 1 to November 6, 1937, before Eugene Lacy,the Trial Examiner duly designated by the Board.The Board, therespondent, and the Association were represented by counsel.TheFederal Local was represented by a duly authorized representativeas well as by counsel.All participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded to allparties.Briefs were filed with the Trial Examiner by the respondent, theFederal Local, and the Association.On January 11, 1938, the TrialExaminer filed his Intermediate Report, inwhich he found that therespondent had dominated and interfered with the administrationof the Association and had restrained and coerced its employees inthe exerciseof their right to self-organization. DECISIONS AND ORDERS253On January 21, 1938, the respondent and the Association each filedits exceptions to the Intermediate Report, in which each excepted tothe Trial Examiner's findings that the respondent had engaged inand was engaging in the unfair labor practices alleged in thecomplaint.On February 16, 1938, pursuant to request therefor and notice tothe representatives of the respondent, the Federal Local, and theAssociation, a hearing was had before the Board in Washington, Dis-trict of Columbia, for the purpose of oral argument.Counsel forthe respondent, the Association, and a representative of the FederalLocal participated, and counsel for the respondent filed a brief.TheBoard has fully considered the exceptions filed and the argumentspresented at the oral argument as well as those contained in the briefsfiled with the Trial Examiner and that of the respondent filed withthe Board.The Board has also reviewed the various rulings of theTrial Examiner on motions and objections to the admission of evi-dence.The Board finds that no prejudicial errors were committedand that -the exceptions filed are without merit.The rulings of theTrial Examiner are hereby affirmed.Upon the entire record in the three cases, the Board makes the fol-lowing :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSThe respondent, Simplex Wire and Cable Company, is a corpora-tion, organized under the laws of the State of Massachusetts, with itsprincipal office and place of business in Cambridge, Massachusetts.The respondent is engaged in the manufacture and sale of electricwire and cable and is one of the 12 largest producers of such productsin the United States. Its raw materials consist principally of cop-per, rubber, lead, cotton yarns, steel, chemicals, jute and various fab-rics, tars, and glues.Purchases of these amount to over $1,000,000annually, 65 per cent of such purchases being made outside theState of Massachusetts.The respondent's sales average $2,500,000annually, 90 per cent of the products sold being shipped outside theState of Massachusetts, to every State in the United States, to variousUnited States possessions, and to foreign countries.II.THE ORGANIZATIONS INVOLVEDWire & Cable Workers Federal Local Union, No. 21020, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to its membership the production and maintenance em-ployees of the respondent, excluding clerical and supervisoryemployees.' 254NATIONAL LABOR RELATIONS BOARDSimplex Employees Association is a labor organization admittingto membership all employees of the respondent, excluding supervisoryemployees.III.THE UNFAIR LABOR PRACTICESOrganization of the Federal Local began in June 1937.A charterwas obtained from the American Federation of Labor, and officerswere elected on August 9.On August 12 and 13, 1937, there appeared in various departmentsof the respondent's plant petitions, circulated by employees, whichstated that "the undersigned are satisfied with working conditionsin our department."Numerous signatures to these petitions wereobtained, and it was the intention of those who circulated the peti-tions to present them to the management.Although it was testifiedthat the petitions were circulated surreptitiously so that the foremenwould not notice the activity, it appears that the management heardof the circulation of the petitions and, on August 13, 1937, calleda meeting of the Factory Committee.' The management's attitude atthismeeting was that it did not want to see the petitions or haveanything to do with them, and this attitude was expressed so force-fully that one of the members of the Factory Committee who hadbeen instrumental in instigating the circulation of the petitions, andwho had taken the signed petitions to the Factory Committee meet-ing with him for the purpose of presenting them to the management,did not attempt to present them.During the following fortnight the members of the Factory Com-mittee held two informal meetings on their own time from whichrepresentatives of the respondent were absent.At one of thesemeetings the resignation of the chairman of the Committee, whohad been elected president of the Federal Local, was requested andobtained.The remaining members discussed the formation of anindependent union.During the same period, application slips formembership in such an organization were passed out among thosewho had signed the petitions and their signatures obtained.AboutAugust 24, 1937, two employees interested in the formation of anindependent union consulted the president of the respondent re-garding their right to form such a union and were assured that theyhad such a right. The respondent's president thereupon obtainedreprints of an article which appeared in the August 1937 issue ofFactoryManagement and Maintenance magazine.These reprints'The Factory Committee was a body that had been in existence in the respondent'splant since 1910 ; was composed of representatives from the various departments ; metonly at the call of the management, and then only with the management ; and. wasorganized and maintained solely for the purpose of administering a so-called "profit-sharing"plan,although occasionally other matters were discussed with the members ofthe Committee by the management. DECISIONS AND ORDERS255assumed two forms: (1) a poster which the respondent on August26 placed on approximately 20 bulletin boards about its plant, the-boards being located close to the employees' time clocks; (2) a'small pamphlet.Of the latter, the respondent bought 550 or 650,called a meeting of its foremen on August 27, gave each foremanseveral, and told the foremen that the pamphlets were not to be dis-tributed to any employees except upon their request. It appears thatthe foremen placed the pamphlets on their desks, and in the succeed-ing day or two the pamphlets were picked up by employees and thusdistributed.The posters and the pamphlets contained, with the exception of adeletion hereinafter mentioned, identical material.They were en-titled, in large bold-face type, "Employees Can Form Factory Unions".They purported to state what the rights of employees are under theAct and contained a model constitution for a "factory union".Theywere replete with statements such as the'following :The labor leader has an ax to grind, because'he wants to buildup his union and the income of his union.There is nothing in the law to require an employee to join aunion that is unfriendly to the employer, or to start -trouble withthe employer.They (employees) can choose outsiders if they wish.Theycan run their own affairs without the help of outsiders if theywish.If they want an organization of their own, instead of a C. I. O.or A. F. L. union, the course for them to pursue is simple. .. .From the posters, the respondent made a deletion, which, the presi-dent of respondent testified, was done on advice of counsel becausethe deleted part was "strong" or "argumentative".No deletion, how-ever, was made of the identical statements contained in the pamphlet.The deleted part reads as follows :If they (employees) have a fair employer, they will probablynot care to turn their problems over to outsiders. If employeeswant to fight, by resorting to strikes, picketing and such activities,they may feel a desire to call in outside leaders and prepare fortrouble.The Federal Local requested recognition as the bargaining agentof respondent's employees by letter dated August 28, 1937.The re-spondent replied on August 30, setting September 2 as a date for aconference between the representatives of the respondent and of theFederal Local.On the night of August 31 a meeting was held at theElks Building, Cambridge, at which the Association was organized.Not more than 250 employees attended.Applications for member- 256NATIONAL LABOR RELATIONS BOARDship were received at the meeting from 309 employees, together with25 cents each for the first month's dues, some of the, applications hay-ing been signed prior to the meeting by persons not attending.A Mr.Proctor, one of the respondent's employees, presented a constitution tothe meeting.This constitution, later adopted by the Association mem-bership, is, with a few minor and insignificant changes, verbatim themodel constitution contained'in the posters and pamphlets posted anddistributed by the respondent.Proctor testified that he had seen thepamphlets but that he had copied the constitution which he proposednot from them but from a copy of Factory Management and Mainte-nance magazine itself which he had seen in the shipping office wherehe worked.The following day, September 1, the Association addressed a letterto the respondent, notifying it of the formation of the Associationand requesting a hearing.This letter was delivered to the respondentand answered on the same day, the answer setting September 3 asdate for meeting the representatives of the Association.When the respondent met with representatives of the FederalLocal on September 2, it advised them that the Association had alsoasked for recognition and that therefore the respondent could recog-nize neither.On September 3, the same advice was given to theAssociation representatives.Thereafter, several conferences wereheld among the representatives of the respondent, of the FederalLocal, and of the Association.At some of these conferences therewere present representatives of the Regional Director's office.Atone such conference the accusation was made that the respondent'sforemen were interfering with the self-organization of the employees.At the respondent's request, a member of the Regional Director'sstaff drafted a notice which was posted by the respondent on its bulle-tin boards on September 8.This notice set forth Section 7 of the'Act and stated that respondent's policy was to abide by the letter andspirit thereof.It is evident from what has been related that the 'respondent, afterhearing of the organization activities of the Federal Local, and at a.time when the organizational activity of the Federal Local was at itsheight, suggested and fostered the formation of the Association.Theposters and pamphlets posted and distributed by the respondent couldhave had no other effect.The timing of the formation of the Asso-ciation and the large number of membership applications procuredat its very first meeting must be attributed to the stimulus furnishedby the respondent.The posters and pamphlets not only impressed the employees withthe fact that they could form a factory union, but also indicatedquite definitely that the respondent favored the formation of sucha union and looked with disfavor upon any outside organization.To DECISIONS AND ORDERS257publish, under the existing circumstances, among its employees aspirited argument in favor of an inside union was such interference,restraint, coercion, and support as the Act declares unlawful.TheAssociation, formed and administered with such encouragement andsupport from the respondent, became an organization of the employer'schoice.The respondent has argued, both orally and in its briefs, that if, inresponse to its employees' requests for information as to their rightto self-organization, it had maintained silence rather than post anddistribute the posters.and pamphlets, such silence might have been"construed as an expression of disapproval or hostility to the attemptof the employees to exercise their right of self-organization."We donot find it necessary to pass on the question of what the effect of a dis-creet silence on the part of respondent would have been.Here therewas not silence, but statements boldly publicized.The notice posted by respondent on September 8 could not undothe harn already wrought. Such a formal statement of policy couldneither dissolve the Association nor erase from the employees' mindsthe unequivocal statement theretofore published favoring the forma-tion of the Association.We find that the respondent has interfered with, restrained, andcoerced and is interfering with, restraining, and coercing its employeesin the exercise of their right to self-organization and that it has domi-nated and interfered with the formation and administration of theAssociation and has contributed and is contributing support thereto.IV. THE QUESTION CONCERNING REPRESENTATIONAs pointed out hereinabove in Section III, the respondent refused torecognize the Federal Local for the purposes of collective bargaining.This refusal was based, first, upon the ground that the-Association alsoclaimed to represent a majority of the employees, and second, uponthe ground that the Federal Local did not prove that it represented amajority.At the hearing, the Federal Local, still claiming a majoritymembership, introduced no clear and convincing proof thereof.The respondent has indicated in its arguments, both orally and inits briefs, that it desires an election to be conducted by the Board todetermine its employees' representatives for the purposes of collectivebargaining, and that in the absence of such an election it will not feelfree to recognize any union as representing its employees.2We find that a question has arisen concerning representation of em-ployees of the respondent.2 At the close of the hearing,the respondent filed with the Trial Examiner a writtenmotion for the determination of the appropriate unit, the employees' representatives insuch unit, and for an election for such purpose. These matters being already underconsideration by the Board pursuant to the filing of the petitions for investigation andcertification of representatives, the motion is hereby denied. 258NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe respondent's employees fall into the following categories : Pro-duction and maintenance employees, factory clerks, factory-officeclerks, printers, shipping-office clerks, general-office clerks, and otherclerical employees.The Federal Union in its petition claims that the appropriate bar-gaining unit consists of the production and maintenance employees,excluding supervisory employees.The work of these is closely related,they are all paid on an hourly basis, and their interests as regards rela-tionship with the respondent are practically identical.This is dis-puted by no one. There is also no dispute over the exclusion from theunit of the supervisory employees : foremen, assistant foremen, super-intendents, and assistant superintendents.The only question ariseswith reference to whether one or more of the other groups of employeesshould be included in the unit.Factory clerks.These employees, although paid on an hourlybasis, the same as are the production and maintenance employees, areengaged in a different sort of work. Their work is clerical and per-formed at desks, usually in the foreman's office.Their work consistsof keeping records of production, stock, employees' time, etc., and oftransmitting the foreman's orders to the production employees in thedepartment.The immediate interests and problems of these workers,are not those of actual production workers.3We find that the factoryclerks should not be included in the unit.Factory-office clerks.These employees are paid on a weekly salarybasis.Their work is performed in a factory office located in a differentbuilding from those in which the production departments are located.In large part, their work consists of assembling the data collected bythe factory clerks, maintaining costs data, and similar clerical tasks.The exclusion of the factory clerks from the unit requires,a fortiori,the exclusion of the factory-office clerks, and we find that they shouldbe so excluded.Printers.The respondent maintains its own print shop where itemploys a number of printers. These print the stationery, salesletters, catalogs, and various forms used by the respondent in itsbusiness, as well as the labels applied to its products.The FederalUnion contends that the printers are "a high type of man." If itismeant by this that they are skilled craftsmen, we find no distinctionbetween them and, say, the maintenance electricians employed bythe respondent whom the Federal Local agrees should be included inthe unit.The Federal Local would also' exclude the printers forthe reason that the labels printed by them are "used after the finisheds SeeMatter of R C A Manufacturing Compawy,InoandUncted Electrwal & RadioWorkers ofAmerica, 2 N.L. R B 159. DECISIONS AND ORDERS259product is completed."To exclude the printers for such a reasonand include the painters who paint the machinery on which produc-tion has taken and will take place, is, we feel, drawing a tenuousdistinction.In the absence of any further evidence, we are not warranted inexcluding the printers from the unit.Shipping-office clerks.These employees are to the shipping de-partment what the factory clerks are to the several production depart-ments.We exclude the shipping-office clerks from the unit for thesame reasons for which we have excluded the factory clerks.General-office clerks and other clerical employees.In the generaloffice, the executive, sales, purchasing, pricing, and accounting de-partments are located. It is obvious that these departments areclosely related to management. In line with our practice, in theabsence of convincing, reason being shown for so doing, we will notinclude the general office clerks and other clerical employees in theunit.We find that the production and maintenance employees of therespondent, including printers, but excluding supervisory employees,factory clerks, factory-office clerks, `shipping-office clerks, general-office clerks, and other clerical employees, constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the respondent the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policy of the Act.VI. THE DETERMINATION" OF REPRESENTATIVESThe Federal Local claims to represent 'a majority of the employeesin the appropriate unit, but no clear or convincing evidence wasintroduced at the hearing upon the basis of which we can makea finding that a majority of the employees in the appropriate unithave designated and selected said organization as their representativefor the purposes of collective bargaining.We, therefore, find thatan election by secret ballot is necessary to resolve the question con-cerning representation.The Federal Local desires that those eligible to vote at such elec-tion be determined as of a date not later than August 28, 1937, thedate on which it first asked for recognition.The respondent desires eligibility to vote to be determined as ofthe date of the direction of election or as of a date close thereto.Therespondent experienced an unusual increase in business early in 1937necessitating employment by it of over 200 additional workers. Inthe summer of 1937 there was a marked recession in respondent'sbusiness, and by fall, the employment 'of most of the extra employees 260NATIONAL LABOR RELATIONS BOARDhad been terminated.The respondent's evidence that this was nota seasonal or temporary lay-off ,is uncontradicted.The respondentdesires only its normal force to participate in the election.Under the circumstances, and in the absence of clear and convinc-ing reason for not doing so, we 'see no reason for not adopting ourusual rule of determining eligibility and shall direct that the em-ployees in the appropriate unit on September 23, 1937, the date theFederal Local filed its petition for investigation and certification ofrepresentatives, excluding those who have since quit or been dis-charged for cause, shall be eligible to vote.VII. THE EFFECT OF THE UNFAIR LABOR PRACTICES AND THE QUESTIONCONCERNING REPRESENTATION UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII" above, and the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VIII.THE REMEDY-We have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of, their right to self-organi-zation.We shall order the respondent- to cease and desist from'so doing.We have also found that the respondent has dominated and inter-fered with the formation and administration of the Association andhas , contributed support thereto.We shall order the respondent tocease ; and desist from 'so doing, and. to disestablish the Association:Since the Association will be disestablished, in directing an electionwe shall make no provision for the designation of the Association,on the ballots.,We shall also order the dismissal of the Association's petition for,investigation and certification of representatives.'Upon the basis of, the'above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Wire & Cable Workers Federal Local Union, No. 21020, affiliatedwith the American Federation of Labor, is a labor organization,within the meaning of Section 2 (5) of the National Labor RelationsAct.'2.Simplex Employees Association is"a labor organization, within'the meaning of Section 2 (5) of the National Labor Relations Act. DECISIONS AND ORDERS261.3.By its domination and interference with the formation andadministration of Simplex Employees Association, and by contrib-uting support thereto, the respondent has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8 (2)of the National Labor'Relations Act.-4.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed by Section 7 of the. Act,the- respondent has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8 (1) of the NationalLabor Relations Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning-of Section 2 (6) and (7)of the National Labor Relations Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of Simplex Wire & Cable Company, withinthemeaning of Section 9 (c)' and Section 2 (6) and (7) of theNational Labor Relations Act.7.The production and maintenance employees of - Simplex Wire &Cable Company, including printers, but excluding supervisory em-ployees, factory clerks, factory-office clerks, shipping-office clerks,general-office clerks, and other clerical employees, constitute - a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act,,the National Labor Relations Board hereby orders that the respond-ent, Simplex Wire and Cable Company, Cambridge, Massachusetts,its officers, agents, successors, and assigns shall:1.Cease and desist :(a)From dominating or interfering with the administration ofSimplex Employees Association, or with the formation -or adminis-tration of any other labor organization of its employees, and fromcontributing support to Simplex Employees Association, or any otherlabor organization of its employees;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza;tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, or to engagein concerted activities for the purpose of collective, bargaining andother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.- 262NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :.(a)Withdraw all recognition from Simplex Employees Associa-.tion, as a representative of its employees for the purposes of deal-ing with the respondent concerning grievances, labor disputes, ratesof pay, wages, hours of employment, or other conditions of employ-ment, and completely disestablish Simplex Employees Association assuch representative;(b)Post immediately notices to its employees in conspicuousplaces throughout its plant stating (1) that the respondent willcease and desist as aforesaid; and (2) that the respondent with-draws and will refrain from all recognition of Simplex EmployeesAssociation, as a representative of its employees and completely dis-establishes it as such representative;(c)Maintain such notices for a period of at least thirty (30) con-secutive days from'the date of posting;(d)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.The petition for investigation and certification of representativesfiled by Simplex Employees Association on September 24, 1937, ishereby dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for collective bargaining with Simplex Wireand Cable Company, an election by secret ballot be conducted withinfifteen (15) days from the date of this Direction under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe production and maintenance 'employees of Simplex Wire andCable Company, Cambridge, Massachusetts, who were employed byiton September 23, 1937, including printers but excluding super-visory employees, factory clerks, factory-office `clerks, shipping-officeclerks, general-office clerks, other clerical employees, and those whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Wire & Cable Workers FederalLocal Union, No. 21020, affiliated with the American Federation ofLabor, for the purposes of collective bargaining.